Title: October [1794]
From: Washington, George
To: 




1st. Left the Trap early, and breakfasting at Potts grove 11 Miles we reach Reading to Dinner 19 Miles farther where we found several detachmts. of Infantry & Cavalry preparing for their March to Carlisle.


   
   Pottsgrove (Pottstown), on the northeast bank of the Schuylkill River, at this time contained about 90 dwellings, “several . . . neat and commodious,” and a Quaker meetinghouse (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.). Quartermaster John Hugg Clunn found it “a fine Village, some elegant buildings and the Streets broad” (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 47). During the Revolution, GW had his headquarters at Pottsgrove 21–26 Sept. 1777.



 



2d. An accident happening to one of my horses occasiond. my setting out, later than was intended. I got off in time, however, to make a halt (to bait my horses) at Womeldorfs 14 miles and to view the Canal from Myers town towards Lebanon—and the Locks between the two places; which (four adjoining each other, in the dissent from the Summit ground along the Tulpihockin; built of Brick;) appeared admirably constructed. Reached Lebanon at Night 28 miles.


   
   Womelsdorf (Middletown) in Berks County, Pa., was a “flourishing town . . . containing about 40 dwellings, and a German Luthern and Calvinist church, united” (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.). Clunn counted “about 50 Houses mostly built of log. The Church was built by the Lutheran’s & Presbyterian’s for their joint use” (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 48).



   
   Myerstown, Dauphin County, Pa., was about 77 miles from Philadelphia on the north side of Tulpehocken Creek, a few miles below the canal. The canal was part of a construction project of the Schuylkill and Susquehanna Navigation Company and connected Quitipihilla Creek and Tulpehocken Creek (Pa. Mag., 71 [1947], 48, n.25). Quartermaster John Hugg Clunn of the New Jersey militia, visiting the area on 8 Oct. 1794, found Myerstown to be “a Village built of Log. Rode on by the Canal. The Lock is remarkably curious. An Irishman . . . very humbly pulld of his Hatt and asked if I knew the Custom when Gent. came to see the Works. I saw plainly it was 2/ out of my pocket & without further ceremony gave it him—took another look thought it worth 4/” (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 48). Another New Jersey officer noted that the “canal is already dug ten miles, in which are five locks, to embrace thirty feet; that they are executed in a masterly manner—that in the distance already done there is a great number of elegant arched bridges over the canal, wherever it goes across the road. There are now employed 600 hands at it, and every prospect of succeeding in this part of the bold enterprise” (FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 81). Lebanon, in Dauphin County, at this time consisted of 2 churches and about 40 houses, mostly built of log (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 48).



 


3d. Breakfasted at Humels T. 14 M. and dined and lodged at Harrisburgh on the Banks of the Susquehanna 23 miles from Lebanon.
At Harrisburgh we found the first Regiment of New Jersey (about 560 strong) commd. by Colo. Turner drawn out to receive me. Passed along the line, to my Quarters—and after dinner walked through and round the Town which is considerable for its age (of about 8 or 9 years). The Susquehanna at this place abounds in the Rockfish of 12 or 15 Inches in length & a fish which they call Salmon.


   
   Hummelstown, Dauphin County, ten miles east of Harrisburg, had around 90 buildings and a German Lutheran church (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.).



   
   Harrisburg at this time “is regularly laid out, and contains upwards of 300 houses; several of these are neat, commodious dwellings; some of brick, and

others of stone; a handsome brick court houses, a stone jail, & a German church” (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.).



   
   turner: The 1st New Jersey Regiment was under the command of Lt. Col. Francis Davenport (GOULD“Journal by Major William Gould, of the New Jersey Infantry, During an Expedition into Pennsylvania in 1794.” Proceedings of the New Jersey Historical Society 3 (1848–49): 173–91., 181). Apparently no Colonel Turner accompanied the New Jersey troops. GW may have meant to write “Forman.” Lt. Col. Jonathan Forman was in command of the 3d New Jersey Regiment, infantry, and New Jersey militia (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 58, n.80). Captain Gould notes this day that he, Colonel Forman, and another militia officer “accepted an invitation from the President to take a glass of wine with him (GOULD“Journal by Major William Gould, of the New Jersey Infantry, During an Expedition into Pennsylvania in 1794.” Proceedings of the New Jersey Historical Society 3 (1848–49): 173–91., 178).



   
   After his arrival in Harrisburg, a group of the town’s citizens presented GW with an address supporting the government. GW replied before his departure early on 4 Oct. (DLC:GW; Gaz. of the U.S., 16 Oct. 1794).



 


4th. Forded the Susquehanna; nearly a mile wide, including the Island—at the lower end of wch. the road crosses it.
On the Cumberland Side I found a detachment of the Philadelphia light horse ready to receive, and escort me to Carlisle 17 miles; where I arrived at about 11 Oclock. Two miles short of it, I met the Governors of Pennsylvania & New Jersey with all the Cavalry that had rendezvouzed at that place drawn up—passed them—and the Infantry of Pennsylvania before I alighted at my quarters.


   
   Traveling the same route in 1783–84, Johann David Schoepf observed that the Susquehanna at Harrisburg was “three quarters of a mile wide, but in the summer months so shallow that only canoes can cross; horses and wagons ford over. In the middle are a few small islands, called Harris’s and also Turkey Islands” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:212). Captain Gould noted today that the troops “suffered much with the cold in crossing [the Susquehanna], it being a very cold morning. The President, General Washington, forded the river in a coach—drove it himself, &c.” (GOULD“Journal by Major William Gould, of the New Jersey Infantry, During an Expedition into Pennsylvania in 1794.” Proceedings of the New Jersey Historical Society 3 (1848–49): 173–91., 179).



   
   The detachment of the Philadelphia Light Horse had left Carlisle at 3:00 A.M. and met GW just after he crossed the river (Dunlap’s American Daily Adv. [Philadelphia], 17 Oct. 1794).



   
   At Carlisle, GW found a town “regularly laid out, consisting of several parallel streets, crossed by others at right angles. It contains upwards of 400 dwellings, chiefly of stone and brick. The public buildings are, a college, a jail, a handsome brick court-house, which stands in the centre of the town; and four houses for public worship” (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.). During the Revolution, Carlisle Barracks had been an ordnance depot and in 1791 had been designated as a general rendezvous for federal troops and supplies. It is estimated that during the insurrection between 10,000 and 15,000 troops encamped on the common (TOUSEYThomas G. Tousey. Military History of Carlisle and Carlisle Barracks. Richmond, Va., 1939., 164–65).



   
   There was “the greatest vieing between the New Jersey and Pennsylvania horse,” Captain Ford of the New Jersey troops noted, as to “who should be first on the ground to receive the President. At ten o’clock, the signal for mounting came, and away went the horse” (FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 85). At 12 o’clock it was announced that the president was approaching. “Immediately the 3 troops from Philadelphia, Gurney’s and Macpherson’s battalions, and the artillery paraded. The horse marched down the road about two miles, followed

by the Jersey cavalry in great numbers. We were drawn up on the right of the road, when our beloved Washington approached on horseback in a traveling dress, attended by his Secretary, &c. As he passed our troop, he pulled off his hat, and in the most respectful manner bowed to the officers and men; and in this manner passed the line. . . . As soon as the President passed, his escort followed, we joined the train, and entered the town whose inhabitants seemed anxious to see this very great and good man; crowds were assembled in the streets, but their admiration was silent. In this manner the President passed to the front of the camp, where the troops were assembled in front of the tents; the line of artillery, horse and infantry, appeared in the most perfect order; the greatest silence was observed” (“Notes on the March from September 30, until October 29, 1794,” Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:361).



   
   While at Carlisle, GW and his party occupied two houses belonging to Ephraim Blaine (1741–1804), former commissary general in the Continental Army. Blaine and his family not only provided lodging but also meals and hostelry service for the president and his staff (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:202, n.212).



   
   Governor of New Jersey Richard Howell (1754–1802) was born in Newark, Del., but moved with his family to Cumberland County, N.J. He studied law there and was admitted to the bar. In 1775 he joined the 2d New Jersey Regiment as a captain, served as brigade major with Stark’s Brigade in 1776, and again with the 2d New Jersey Regiment until his resignation in 1779. He became an active Federalist and was elected governor of New Jersey in 1793, serving until 1801. Something of a poet, Howell is credited with having composed the stanzas in honor of GW for the president’s reception at Assanpink Bridge on his way to New York in April 1789 (see also AGNEWDaniel Agnew. “A Biographical Sketch of Governor Richard Howell, of New Jersey.” Pennsylvania Magazine of History and Biography 22 (1898): 221–30., 221–30).



 


5th.—Sunday. Went to the Presbiterian Meeting and heard Doctr. Davidson Preach a political Sermon, recommendatory of order & good government; and the excellence of that of the United States.


   
   The First Presbyterian Church of Carlisle was on the northeast corner of the town’s center square. In 1785 Dr. Robert Davidson (d. 1812) had been called to the church’s pulpit (NEVINAlfred Nevin. Churches of the Valley: or, An Historical Sketch of the Old Presbyterian Congregations of Cumberland and Franklin Counties, in Pennsylvania. Philadelphia, 1852., 238). Dr. Davidson was an outspoken critic of the rebellion. In a sermon of 28 Sept. 1794 he had railed against the “sinners” who had taken up arms against their government. “But if they will resist, and involve themselves in the guilt of rebellion, they deserve not to be pitied nor spared” (BALDWIN [3]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 226).



 


6th. to the 12th. Employed in Organizing the several detachments, which had come in from different Counties of this State, in a very disjointed & loose manner; or rather I ought to have said in urging & assisting Genl. Mifflin to do it; as I no otherwise took the command of the Troops than to press them forward, and to provide them with necessaries for their March, as well, & as far, as our means would admit.

   
To effect these purposes, I appointed General Hand Adjutant General on the 7th.
On the 9th. William Findley and David Redick—deputed by the Committee of Safety (as it is designated) which met on the 2d. of this month at Parkinson Ferry arrived in Camp with the Resolutions of the said Committee; and to give information of the State of things in the four Western Counties of Pennsylvania to wit—Washington Fayette Westd. & Alligany in order to see if it would prevent the March of the Army into them.
At 10 oclock I had a meeting with these persons in presence of Govr. Howell (of New Jersey) the Secretary of the Treasury, Colo. Hamilton, & Mr. Dandridge: Govr. Mifflin was invited to be present, but excused himself on acct. of business.
I told the Deputies that by one of the Resolutions it would appear that they were empowered to give information of the disposition & of the existing state of matters in the four Counties above men[tioned]; that I was ready to hear & would listen patiently, and with candour to what they had to say.
Mr. Findley began. He confined his information to such parts of the four Counties as he was best acquainted with; referring to Mr. Reddick for a recital of what fell within his knowledge, in the other parts of these Counties.
The substance of Mr. Findleys communications were as follows

—viz.—That the People in the parts where he was best acquainted, had seen there folly; and he believed were disposed to submit to the Laws; that he thought, but could not undertake to be responsible, for the re-establishment of the public Offices for the Collection of the Taxes on distilled spirits, & Stills—intimating however, that it might be best for the present, & until the peoples minds were a little more tranquilized, to hold the Office of Inspection at Pitsburgh under the protection—or at least under the influence of the Garrison; That he thought the Distillers would either enter their stills or would put them down; That the Civil authority was beginning to recover its tone; & enumerated some instances of it; That the ignorance, & general want of information among the people far exceeded any thing he had any conception of; That it was not merely the excise law their opposition was aimed at, but to all law, & Government; and to the Officers of Government; and that the situation in which he had been, & the life he had led for sometime, was such, that rather than go through it again, he would prefer quitting this scene altogether.
Mr. Redicks information was similar to the above; except as to the three last recitals—on wch. I do not recollect that he expressed any sentiment further than that the situation of those who were not in the opposition to government whilst the frenzy was at its height, were obliged to sleep with their Arms by their bed Sides every night; not knowing but that before Morning they might have occasion to use them in defence of their persons, or their properties.
He added, that for a long time after the riots commenced, and until lately, the distrust of one another was such, that even friends were affraid to communicate their sentiments to each other; That by whispers this was brought about; and growing bolder as they became more communicative they found their strength, and that there was a general disposition not only to acquiesce under, but to support the Laws—and he gave some instances also of Magistrates enforcing them.
He said the People of those Counties believed that the opposition to the Excise law—or at least that their dereliction to it, in every other part of the U. States was similar to their own, and that no Troops could be got to March against them for the purpose of coercion; that every acct. until very lately, of Troops marching against them was disbelieved; & supposed to be the fabricated tales of governmental men; That now they had got alarmed; That many were disposing of their property at an under rate, in order to leave the Country, and added (I think) that

they wd. go to Detroit. That no person of any consequence, except one, but what had availed themselves of the proffered amnesty; That those who were still in the opposition, and obnoxious to the laws, were Men of little or no property, & cared but little where they resided; That he did not believe there was the least intention in them to oppose the Army; & that there was not three rounds of ammunition for them in all the Western Country. He (& I think Mr. Findley also) was apprehensive that the resentments of the Army might be productive of treatment to some of these people that might be attended with disagreeable consequences; & on that account seemed to deprecate the March of it: declaring however, that it was their wish, if the people did not give proofs of unequivocal submission, that it might not stop short of its object.
After hearing what both had to say, I briefly told them—That it had been the earnest wish of governmt. to bring the people of those counties to a sense of their duty, by mild, & lenient means; That for the purpose of representing to their sober reflection the fatal consequences of such conduct Commissioners had been sent amongst them that they might be warned, in time, of what must follow, if they persevered in their opposition to the laws; but that coercion wou’d not be resorted to except in the dernier resort: but, that the season of the year made it indispensible that preparation for it should keep pace with the propositions that had been made; That it was unnecessary for me to enumerate the transactions of those people (as they related to the proceedings of government) forasmuch as they knew them as well as I did; That the measure which they were not witness to the adoption of was not less painful than expensive—Was inconvenient, & distressing—in every point of view; but as I considered the support of the Laws as an object of the first magnitude, and the greatest part of the expense had already been incurred, that nothing Short of the most unequivocal proofs of absolute Submission should retard the March of the army into the Western counties, in order to convince them that the government could, & would enforce obedience to the laws—not suffering them to be insulted with impunity. Being asked again what proofs would be required, I answered, they knew as well as I did, what was due to justice & example. They understood my meaning—and asked if they might have another interview. I appointed five oclock in the After noon for it. At this second Meeting there was little more than a repeti[ti]on of what had passed in the forenoon; and it being again mentioned that all the principal characters, except one, in the Western counties who had been in the opposition, had submitted

to the propositions—I was induced, seeing them in the Street the next day, to ask Mr. Redick who that one was?—telling him at the same time I required no disclosure that he did not feel himself entirely free to make. He requested a little time to think of it, and asked for another meeting—which was appointed at 5 oclock that afternoon—which took place accordingly when he said David Bradford was the person he had alluded to in his former conversations.
He requested to know if a Meeting of the people, by their deputies, would be permitted by the Army at any given point, on their March into that Country (with fresh evidence of the sincerity of their disposition to acquiesce in whatever might be required). I replied I saw no objection to it, provided they came unarmed; but to be cautious that not a gun was fired, as there could be no answering for consequences in this case. I assured them that every possible care should be taken to keep the Troops from offering them any insult or damage and that those who always had been subordinate to the Laws, & such as had availed themselves of the amnesty, should not be injured in their persons or property; and that the treatment of the rest would depend upon their own conduct. That the Army, unless opposed, did not mean to act as executioners, or bring offenders to a Military Tribunal; but merely to aid the civil Megistrates, with whom offences would lye. Thus endd. the matter.
On the 10th. the light & legionary Corps under the immediate Command of Majr. McPherson—The Jersey Regiment & Guiney’s from Philadelphia commenced their March under the Orders of Governor Howell; and the day following the whole body of Cavalry (except the three Troops of Phila. Horse commanded by Captn. Dunlap, as part of the legion above mentioned) under Genl. White—a new formed Corp of Independant uniform Companies under  & several other Corps under the Command of Govr. Mifflin Marched—all for the rendezvous at Bedford.
The Rank of the principal officers of the Army being first settled by me, as follow.

First—Govr. Lee of Virginia to be commander in chief if I do not go out myself.
Second—Govr. Mifflen.
Third—Govr. Howell.
Fourth—Majr. General Danl. Morgan, or Majr. Genl. Irvine, according to the dates of their ⟨Militia⟩ Commissions.

The Brigadiers in like manner, according to seniority.
   
   
   
   On 6 Oct. GW wrote Secretary of State Edmund Randolph: “As I reached this place Saturday only, & have no very precise information from the Insurgent counties I cannot decide definitely at this moment whether I shall proceed into them with the Troops, or return in time for the meeting of Congress. As soon as I can ascertain the true state of the Troops & other matters at this place I intend to proceed to Williamsport, & probably from thence to Fort Cumberland and Bedford; at one or other of which my ulterior resolution must be taken and in either case communications must be prepared for the meeting of Congress” (NIC). By 9 Oct. he had decided to go on with the army at least as far as Bedford and ordered Bartholomew Dandridge to request that Henry Knox send on “sundry Articles such as tents, &ca. &ca.” Knox was to forward only such articles “as you conceive will be absolutely necessary for the President’s accommodation. . . . As the President will be going, if he proceeds, into the Country of Whiskey he proposes to make use of that liquor for his drink, and presuming that beef and bread will be furnished by the contractors he requires no supply of these Articles from you” (Dandridge to Knox, 9 Oct. 1794, List of Supplies, 11 Oct. 1794, and GW to Daniel Morgan, 8 Oct. 1794, DLC:GW).


   
   On 6 Oct. the citizens of Carlisle presented an address to GW, supporting the laws of the United States. The address and GW’s reply are in DLC:GW. See also Gaz. of the U.S. [Philadelphia], 18 Oct. 1794.



   
   After an outstanding military career during the Revolution, Edward Hand (see entry for 3 July 1791) resumed the practice of medicine. In GW’s view he was “a sensible and judicious man . . . and was esteemed a pretty good Officer. But, if I collect rightly, not a very active one” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 31:510).


   
   On 8 Oct. there was a general review of the New Jersey horse “at a sight of which the President was pleased to express his great satisfaction” (FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 85).



   
   On 2 Oct. a meeting was held at Parkinson’s Ferry, composed largely of the same individuals as the 14 Aug. meeting. Its members agreed to a series of conciliatory resolutions in an effort to prevent the army from marching into the insurgent counties and sent two emissaries to present the resolutions to GW at Carlisle (GALLATINAlbert Gallatin. The Speech of Albert Gallatin, A Representative from the County of Fayette, in the House of Representatives of the General Assembly of Pennsylvania, on the Important Question Touching the Validity of the Elections Held in the Four Western Counties of the State, on the 14th day of October, 1794. With Notes and an Appendix, containing sundry Documents relative to the Western Insurrection. Philadelphia, 1795., 22–23). For the resolutions and a description of the Parkinson’s Ferry meeting, see BRACKENRIDGE [1]H. M. Brackenridge. History of the Western Insurrection in Western Pennsylvania, Commonly Called the Whiskey Insurrection. 1794. Pittsburgh, 1859., 253–54.


   
   William Findley (d. 1821), one of the meeting’s representatives, was born in Ireland, immigrated to the United States, and settled in Westmoreland County, Pa., soon after the Revolution. He served in the Pennsylvania legislature, in the 1790 state constitutional convention, and in 1791 was elected to the United States House of Representatives where he became a vigorous opponent of administration policies (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:41n). His colleague, David Redick (d. 1805), also a native of Ireland, had settled in Washington County, Pa., where he began the practice of law in 1782. He was a member of the Pennsylvania Supreme Executive Council 1786, vice-president of the state 1788–89, and prothonotary of Washington County in 1794 (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:39n).


   
   Findley and Redick approached Carlisle with some apprehension, having heard on their way “alarming accounts of the army, rendezvoused at that place, being very ungovernable and exceedingly inflamed against the people of the western country indiscriminately”; they were even strongly advised by nearby residents not to venture into the town. After their arrival in the town, “having early in the morning waited on the President to deliver the papers, and obtained an appointment for an interview, we withdrew in a short time. This was to have been expected; it was about seven o’clock; but before ten the report was current through both the town and the army, that the President had driven us out in six minutes, and was not to see us again; and notwithstanding the President’s established character for discretion and politeness, and the frequent interviews to which we were admitted, this ridiculous story was believed by many in the army” (FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 140–42). When they met GW to deliver the resolutions, he was alone and received them well. After a short conversation he informed them he had some pressing duties and after breakfast “was going to see a division of the army march” but would see them at ten. For Findley’s account of the succeeding meeting, much more detailed than GW’s, see FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 169–89. As the second meeting drew to a close, the representatives expressed a wish that GW would remain with the army if it continued on its western march. “He replied on this occasion, that if when at Bedford he discovered that his presence would be necessary, and he was not under the necessity of returning to Philadelphia, he possibly would stay with the army, if it advanced into the western country.


   
   “I do not pretend that we were treated with attention, from any peculiar attachment to us, whether that was so or not is a matter of no importance in this case. The attention however that he paid to us was the result of sound discretion. He was anxious to prevent bloodshed, and at the same time to enforce due submission to the laws, with as little trouble as possible. . . . The President was very sensible of the inflammatory and ungovernable disposition that had discovered itself in the army before he arrived at Carlisle, and he had not only laboured incessantly to remove that spirit and prevent its effects, but he was solicitous also to remove our fears. As often as we suggested apprehensions of danger from that quarter, he consoled us with assurances of good discipline and subordination to the laws being enforced, and of the disorderly corps being dispersed among such as were more orderly, or if that would not do, that they should be discharged with infamy. Orders were actually given to this effect, and at least in some instances punctually executed” (FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 187–88).


   
   For a description of various incidents involving the behavior of the soldiers toward the civilian population, see BRACKENRIDGE [2]Hugh H. Brackenridge. Incidents of the Insurrection in the Western Parts of Pennsylvania, In the Year 1794. Philadelphia, 1795., pt.2, 30–33; FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 84; FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 143–44.


   
   Findley was correct in believing that other, and contradictory, versions of the meeting were circulating. Capt. David Ford of the New Jersey militia noted that the “committee consisted of the damned scoundrel Finley, who most certainly was the first founder of the opposition to law in the four western counties, and of a Mr. Reddick. . . . The President received them; coldly told them he was determined . . . to march the army to the seat of rebellion, and told them, if they met with the least resistance, he would not answer for the consequences. This stern reply seemed to discompose the old villan, and to please every federalist” (FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 86).


   
   
   David Bradford, one of the most popular and vocal of the insurgent leaders, was a native of Maryland but moved to Washington County, Pa., in 1773 or 1774 and was admitted to the Pennsylvania bar in 1783. He was elected to the Pennsylvania General Assembly in 1792. Bradford, who was specifically exempted from the amnesty extended to the other insurgents after order was restored, eventually fled to Louisiana (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:333–34; MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 322).


   
   
   William Macpherson (1756–1813), a native of Philadelphia, was a graduate of Princeton. He had served as an officer in the British army before the Revolution but joined the Continental Army in 1779. In Sept. 1789 GW appointed him surveyor for the port of Philadelphia; in 1792, Philadelphia port inspector; and in 1793, Philadelphia naval officer (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:25, 104, 143, 144). During the Whiskey Insurrection he was in command of a battalion of Philadelphia volunteers called “Macpherson’s Blues” (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:317).



   
   Francis Gurney (1738–1815), a native of Bucks County, Pa., served in the French and Indian War, and as a colonel with Pennsylvania troops during the Revolution. After the war he became a merchant in Philadelphia and for a time was warden of the post of Philadelphia, a Philadelphia alderman, and a member of the city council (Pa. Mag., 47 [1923], 175–76). In 1794 he was in command of the 1st Regiment of the Philadelphia Brigade with the rank of colonel. Apparently Gurney had considerable difficulty maintaining discipline among his troops, for GW wrote Hamilton, 26 Oct., on his way back to Philadelphia, that “I heard great complaints of Gurney’s Corps (& some of the Artillery) along the road to Strasburgh. . . . In some places, I was told they did not leave a plate, a spoon, a glass or a knife; and this owing, in a great measure I was informed, to their being left without Officers. At most if not all the encampments, I found the fences in a manner burnt up. I pray you to mention this to Govr. Mifflin” (DLC: Hamilton Papers).



   
   John Dunlap (1744–1812), born in County Tyrone, Ire., came to the United States as a child and was apprenticed to his uncle, William Dunlap, a prominent Philadelphia printer. In 1771 he became printer of the Pennsylvania Packet and in 1784 joined with David C. Claypoole to publish the paper as a daily. Dunlap & Claypoole were printers to the Continental Congress during the Confederation and in 1794 were publishing the Daily Advertiser in Philadelphia. Dunlap had served in the 1st Troop of Philadelphia Light Horse during the Revolution and was captain of the troop during the insurrection (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:324; THOMASIsaiah Thomas. The History of Printing in America, With a Biography of Printers & an Account of Newspapers. Edited by Marcus A. McCorison. New York, 1970., 386–87, 393–94).



   
   In 1793 Anthony Walton White moved from New York to New Brunswick, N.J., and in 1794 was commissioned brigadier general of cavalry in the campaign against the whiskey insurgents (Pa. Mag., 47 [1923], 172–73). See also entry for 1 Jan. 1787.



   
   After the Revolution, Daniel Morgan had returned to his estate Saratoga in Frederick County (see entry for 3 Sept. 1784). Now 58 and plagued by ill health, he came out of retirement to serve with the Virginia militia in the 1794 campaign. After the insurrection was repressed, he remained in command of some 1,500 troops which remained in western Pennsylvania to keep order during the winter of 1794–95.



   
   William Irvine, who held the rank of major general in the Pennsylvania militia, was in command of a brigade composed of troops from Cumberland and Franklin counties (TOUSEYThomas G. Tousey. Military History of Carlisle and Carlisle Barracks. Richmond, Va., 1939., 165).


   
   
   On 10 Oct. “the Philadelphia horse, Macpherson’s blues and a number of other corps were formed into a legion, to be put under the command of Gen. [Frederick] Frelinghuysen, to lead the van of the army. This corps began their march and was reviewed with a critical eye, by the President. They were followed by the train of artillery, and were to have been followed by the Jersey horse, but by some mistake or other the wagons for transporting our baggage were not provided. This default was severely censured by the President” (FORD [6]David Ford. “Journal of an Expedition Made in the Autumn of 1794, with a Detachment of New Jersey Troops, into Western Pennsylvania, to Aid in Suppressing the ‘Whiskey Rebellion.’” Proceedings of the New Jersey Historical Society 8 (1856-59): 75–88., 86).


 



12th. Octr. Having settled these Matters, seen the Troops off, as before mentioned; given them their rout & days Marching; and left Majr. Genl. Irvine to organise the remainder of the Pennsylvania detachments as they might come in, & to March them & the Jersey Troops on when refreshed, I set out from Carlisle about 7 Oclock this Morning—dined at Shippensburgh 21 miles further & lodged at Chambersburgh 11 M. farther where I was joined by the Adjt. Genl. Hand.


   
   Chambersburg, in Franklin County, about 150 miles west of Philadelphia, consisted of “one long street, on which are erected about 200 dwellings, two Presbyterian churches, a stone jail, and handsome brick court-house, a paper and a merchant mill” (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.). According to local tradition, GW may have lodged tonight with Dr. Robert Johnson, a surgeon in the Pennsylvania line during the Revolution (EGLE [2]William Henry Egle, ed. Notes and Queries Historical and Genealogical Chiefly Relating to Interior Pennsylvania. 2 vols., 1st and 2d ser. 1894-95. Reprint. Baltimore, 1970., 1st–2d ser., 1:225).



 


13th. Breakfasted at Greencastle 10 Miles, & lodged at Williamsport, 14 Miles further.
Having now passed thro’ the States of Pennsylvania & Maryland, Williamsport being on the Banks of the Potomac, at the Mouth of Conogocheaque; I shall summarily notice the kind of land, & State of improvements, along the Road I have come.
From the City of Philadelphia, or rather from Norris Town to Reading the road passes over a reddish, & slaty, or shelly kind of land, through a very open and hilly Country, tolerably well cultivated by the farmers. The farm houses are good, and their Barns above mediocrity—The former chiefly of Stone. The whole Road indeed from Philadelphia to Reading goes over Hilly & broken grounds—but very pleasant notwithstanding.
From Reading to Lebanon, along what is called the Valley, the Country is extremely fine—The lands rich—The Agriculture good—as the buildings also are, especially their Barns, which are large & fine; and for the most part of Stone. This settlement is chiefly of Dutch, and upon the Tulpahocken.
From Lebanon to Harrisburgh, along the same Vale, the Lands are also good; but not in so high a state of cultivation as between Reading & Lebanon.
From Harrisburgh to Carlisle the lands are exceedingly fine,

but not under such cultivation & improvement as one might have expected.
From Carlisle along the left Road, which I pursued, to be out of the March of the Army, and to avoid the inconvenience of passing the Waggons belonging to it; the Lands are but indifferent until we came within a few miles of Shippensburgh—The first part of a thin and dry Soil, succeeded by piney flats (not far from the South Mountain). For a few miles before we arrived at Shippensbg. the Lands were good, but uncultivated. The improvements along this road were mean; the farms scattered; the houses but indifferent; and the husbandry apparently bad. Along the Road which the Troops Marched, both the land & the Improvements I was told are much better. The Roads came together again at the East end of the Town.
From Shippensburgh to Chambersburgh, the Road passes over pretty good land; better, (but not well) cultivated than that betwn. Carlisle & Shippensburgh.
From Chambersburgh to Williamsport the Lands are fine, and the Houses and improvements amended, considerably.


   
   Greencastle was 11 miles southwest of Chambersburg, in Franklin County, and consisted of about 80 houses and 2 churches (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.).



   
   From Shippensburg to Bedford the army was able to make use of a well-kept state road, generally following the route of Forbes Road, constructed during the French and Indian War (CLUNNNicholas Wainwright. “March on Pittsburgh, 1794.” Pennsylvania Magazine of History and Biography 71 (1947): 44–67., 50, n.38).



 


14th. About Seven oclock, or half after it, we left Williamsport; and travelling upon the Maryland side of the River, we breakfasted at one  13 miles on our way—& crossing the Potomac a mile or two below Hancock Town lodged at the Warm Springs; or Bath; 16 miles from our breakfasting stage—and 29 from Williamsport.


   
   Johann David Schoepf described his trip through this region as a journey “through fertile valleys and over a few barren hills, consisting wholly of limestone soil and growing almost nothing but white-oaks. I came to Hancocktown on the Potowmack; a small place begun shortly before the war and numbering only a dozen houses. It belongs to Maryland which province here runs very narrow, for but a mile and a half from the town I crossed the boundary-line” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:308).



 


15th. Left Bath by seven oclock; & crossing the Cacapohon Mountain, & the Potomack River by a very rough road, we breakfasted at one Goldens—distant about 7 Miles—Bated our horses at a very indifferent place abt. 13 Miles further on—and lodged at the Old Town 33 or 34 Miles. This distance from the extreme

badness of the Road, more than half of it being very hilly, & great part of it Stoney, was a severe days Journey for the Carriage horses; they performed it however, well.
 


16th. After an early breakfast we set out for Cumberland—and about 11 Oclock arrived there.
Three miles from the Town I was met by a party of Horse under the command of Major Lewis (my Nephew) and by Brigr. Genl. Smith of the Maryland line, who Escorted me to the Camp; where, finding all the Troops under Arms, I passed along the line of the Army; & was conducted to a house the residence of Major Lynn of the Maryland line (an old Continental Officer) where I was well lodged, & civily entertained.


   
   Cumberland, Md., was the rendezvous for the militia from Maryland and Virginia; the Pennsylvania and New Jersey militia were to rendezvous at Bedford, Pa.



   
   George Lewis (see entry for 3 April 1785) was now a captain in command of the Fredericksburg Troop of Volunteers. He was promoted to major on 17 Oct. The troops under Lewis’s command had left Fredericksburg on 22 Sept. (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 2, 8; SORLEYMerrow Egerton Sorley, comp. Lewis of Warner Hall: The History of a Family . . .. 1935. Reprint. Baltimore, 1979., 154).



   
   Samuel Smith (1752–1839), Baltimore merchant, was born in Pennsylvania but in 1759 moved with his family to Baltimore. During the Revolution, Smith served with Maryland regiments from 1776 to 1779, resigning in 1779 with the rank of lieutenant colonel. From 1790 to 1792 he served in the Maryland House of Delegates. In 1793 he was elected as a Democrat to the Third Congress and served until 1803 when he was elected to the Senate. At this time he was a major general in the Maryland militia (CASSELLFrank A. Cassell. Merchant Congressman in the Young Republic: Samuel Smith of Maryland, 1752–1839. Madison, Wis., 1971., 58–59).



   
   David Lynn (d. 1835) served in various Maryland regiments from 1776 to 1783.



   
   Dr. Robert Wellford of Fredericksburg, who was with the Virginia troops, noted in his diary GW’s arrival at Cumberland: “Between eleven & twelve o’clock this day arrived the President of the United States escorted into the town & to Head Quarters near the Fort by three troops of light dragoons, every man of whom cheerfully left ye encampment to pay the President a compliment, every regiment was drawn up in excellent order to receive him, & as he passed the line of Infantry he deliberately bowed to every officer individually. The Artillery at the same time announced his arrival” (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 7).



 


17th. & 18th. Remained at Cumberland, in order to acquire a true knowledge of the strength—condition—&ca. of the Troops; and to see how they were provided, and when they could be got in readiness to proceed.
I found upwards of 3200 Men (Officers included) in this Encampment; Understood that about 500 more were at a little

Village on the Virginia side, 11 Miles distant, called Frankfort, under the command of Majr. Genl. Morgan; that 700 more had arrived at that place the evening of the 18th. undr. Brigr. Mathews and 500 more were expected in the course of a few days under Colo. Page and That the whole were well supplied with Provns., Forage & Straw.
Having requested that every thing might be speedily arranged for a forward movement, and a light Corps to be organized for the advance under the command of Major Genl. Morgan, I resolved to proceed to Bedford next Morng.
At this place a deputation was received from the County of Fayette consisting of a Colo. Mason  Terrence and  Clinton who came to give assurances that deposits for the Army might safely be made in that County, and any person sent from it for this purpose would be safe in doing it.
They were desired to get there wheat ground up, and their Oats threshed out, to be in readiness to be drawn to any place, or places that might be required after the Army had crossed the Mountains.
From Colo. Mason (who has been a uniform friend to Government) and from a variety of concurrant accounts, it appears evident that the people in the Western Counties of this State have got very much alarmed at the approach of the Army; but though Submission is professed, their principles remain the same; and that nothing but coercion, & example will reclaim & bring them to a due & unequivocal submission to the Laws.

   
   
   On 17 Oct., Dr. Wellford of the Fredericksburg troops reported that he “was this day invited to dine with the President, and with a number of Officers, dined under Genl. Lee’s Marque, and was treated very affably by the President, who was pleased to express his approbation of my conduct” (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 8). terrence: probably Joseph Torrence of Franklin Township, Fayette County, Pa. Clinton may have been Charles Clinton of Union Township, Fayette County. Mason may have been Isaac Meason, a Fayette County judge.
   



 


19th. In company with Genl. Lee, who I requested to attend me, that all the arrangements necessary for the Army’s crossing the Mountns. in two columns might be made; Their routs, & days Marches fixed, that the whole might move in Unison—and accompanied by the Adjutant General and my own family we set out, abt. eight oclock, for Bedford, and making one halt at the distance of 12 Miles, reached it a little after 4 oclock in the afternoon being met a little out of the Encampment by Govr. Mifflin—Govr. Howell—& several other Officers of distinction.
Quarters were provided for me at the House of a Mr. Espy.

Prothonotary of the County of Bedford—to which I was carried & lodged very comfortably.
The Road from Cumberld. to this place is, in places, stoney but in other respects not bad. It passes through a Valley the whole way; and was opened by Troops under my command in the Autumn of 1758. The whole Valley consists of good farming land, & part of it—next Cumberland—is tolerably well improved in its culture but not much so in Houses.


   
   On 19 Oct., Dr. Wellford noted in his diary that “this morning the President of the United States set out for Bedford on his return to the right wing of the Army, & from there to the seat of Government. . . . The Cavalry this morning escorted the President about five miles from (camp), when he requested the Troops to return, & taking leave spoke to Major George Lewis as follows: ‘George, You are the eldest of five nephews that I have in this Army, let your conduct be an example to them, and do not turn your back until you are ordered.’ Major Lewis made a suitable reply, but from this address of the President it was conjectured that the Troops would not be entirely disbanded at the end of the three months’ service.



   
   “Mem: The President’s five nephews are Major George Lewis, Commandant of the Cavalry. Major Laurence Lewis, Aid de Camp to Major Genl. Morgan. Mr. Howell Lewis, in Capt. Mercer’s troop. and Mr. Saml. Washington (son of Col. Ch’s Washington), and Mr. Laurence Washington (son of Col. Saml. Washington), both of whom are light horsemen in the troop lately commanded by Capt. Lewis” (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 8–9). At this time Bedford, some 110 miles west of Philadelphia, contained 41 log and 9 stone dwellings, a brick market house, a stone jail, a courthouse, and a brick building for keeping the records of the county (SCOTT [2]Joseph Scott. The United States Gazetteer: Containing an Authentic description of the Several States, Their Situation, Extent, Boundaries, Soil, Produce, Climate, Population, Trade and Manufactures. Together with the Extent, Boundaries and Population of their Respective Counties . . .. Philadelphia, 1795.). “The President’s reception at Bedford on his return to the seat of Government was affectionate and interesting,” Dr. Wellford continued. “When it was announced that He was approaching, the troops & the artillery paraded, the Cavalry marched down the road two miles, & drew up on the right of the road. As General Washington passed he pulled off his hat, &, in the most respectful manner, bowed to the officers & men, and in this manner passed the line, who were affected by the sight of their Chief, for whom each individual seemed to show the affectionate regard that would have been to an honoured Parent. As soon as the President passed, his escort followed the Troops, joined the train, & entered the town, whose inhabitants seemed anxious to see this very great and good Man. Crowds were assembled in the streets, but their admiration was silent. In this manner the President passed in front of the Camp, where the troops were assembled in front of the Tents. the line of Artillery Horse & Infantry appeared in the most perfect order, the greatest silence was observed. Genl. Washington approached the right uncovered, passed along the line bowing in the most respectful & affectionate manner to the officers—he appeared pleased” (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 9–10).



   
   David Espy was one of Bedford’s first settlers. His house was “a two-story stone structure with three windows across the front and a high hipped roof giving almost a full floor in the attic.” The house had been used by Arthur St. Clair when he was prothonotary of Bedford County (MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 130, 139). road: For GW’s route to join Gen. John Forbes for the march on Fort Duquesne in 1758, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:324–33.



 



20th. Called the Quarter Master General, Adjutant General, Contractor, & others of the Staff departmt. before me, & the Commander in chief, at 9 Oclock this morning, in order to fix on the Routs of the two Columns & their Stages; and to know what the situation of matters were in their respective departments—and when they wd. be able to put the Army in motion. Also to obtain a correct return of the strength—and to press the commanding Officers of Corps to prepare with all the Celerity in their power for a forward movement.
Upon comparing accts., it was found that the army could be put in motion 23d.—and it was so ordered, by the Routs which will be mentioned hereafter.
Matters being thus arranged I wrote a farewell address to the Army through the Commander in Chief—Govr. Lee—to be published in orders—and having prepared his Instructions and made every arrangement that occurred, as necessary I prepared for my return to Philadelphia in order to meet Congress, and to attend to the Civil duties of my Office.
I should have mentioned before that I found (on my arrival at Bedford) the judge, and Attorney for the district of Pennsylvania attending, as they had been required to do, the Army.
I found also, which appeared to me to be an unlucky measure—that the former had issued his warrants against, and a party of light horse had actually siez’d, one Harman Husband & one Filson as Insurgents or abetters of the Insurrection. I call it unlucky because my intention was to have suspended all proceedings of a Civil Nature until the Army had united its columns in the Center of the Insurgent Counties & then to have ciezed at one & the same all the leaders and principals of the Insurrection and because it is to be feared that the proceeding above mentioned will have given the alarm and those who are most obnoxious to punishment will flee from the Country.


   
   staff departmt.: It is uncertain in some instances to which officers GW was referring. Henry Miller was quartermaster for the militia army as a whole; Clement Biddle was quartermaster for Pennsylvania. Edward Hand was adjutant general. The contractor was probably Elie Williams who was in Bedford at this time. Ephraim Blaine of Carlisle was responsible for wagons, horses, forage, and fuel. George Gale, supervisor of the revenue for Maryland, was responsible for supplying the Maryland militia; Joel Gibbs was contractor for the artillery (RISCHErna Risch. Quartermaster Support of the Army: A History of the Corps, 1775–1939. Washington, D.C., 1962., 110; HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 17:150–52).



   
   GW’s farewell to the army was contained in his letter of this day to Henry Lee expressing “the very high sense I entertain of the enlightened and patriotic zeal for the constitution and the laws which has led them chearfully to quit their families and homes and the comforts of private life to undertake and thus far to perform a long and fatiguing march and to encounter the

hardships and privations of a Military life.” He warned every officer and soldier, however, that he had come to western Pennsylvania to support the laws and “that it would be peculiarly unbecoming in him to be in any way the infractor of them. . . . The dispensation of . . . justice belongs to the civil Magistrate and let it ever be our pride and our glory to leave the sacred deposit there unviolated” (DLC:GW). Lee included the letter in his General Orders of 21 Oct. 1794 (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:350–53).



   
   GW’s instructions were submitted through Alexander Hamilton in a letter from Hamilton to Lee, 20 Oct. 1794: “I have it in special instruction from the President of the United States . . . to convey to you on his behalf, the following instructions for the general direction of your conduct in the command of the Militia army.” The instructions directed Lee to march the army in two columns in the direction of Parkinson’s Ferry and suggested that upon the army’s arrival in the insurgents’ area a proclamation should be issued exhorting all citizens to abide by the laws. Armed insurgents should be turned over to the civil authority and the rest sent home. When the insurrection was suppressed the army was to withdraw “detaching such a force as you deem adequate; to be stationed within the disaffected Country. . . . You are to exert yourself by all possible means to preserve discipline among the troops, particularly a scrupulous regard to the rights of persons and property and a respect for the authority of the civil magistrate; taking especial care to inculcate and cause to be observed this principal, that the duties of the army are confined to the attacking and subduing of armed opponents of the laws, and to the supporting and aiding of the civil officers in the execution of their functions” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 17:331–36).



   
   judge, and attorney for the district of pennsylvania: Richard Peters (1744–1828), judge of the United States district court of Pennsylvania and a native of Philadelphia, served as secretary of the Board of War 1776–81 and as a member of the Continental Congress 1782–83. William Rawle (1759–1836) of Philadelphia studied law in London at the Middle Temple. After his return to the United States in 1783 he practiced law in Philadelphia. GW appointed him United States attorney for the district of Pennsylvania in 1791. Peters and Rawle accompanied the army on its march west from Bedford.


   
   
   Herman Husband (1724–1795) was living at Coffee Springs Farm in Somerset County, Pa., in 1794. Born probably in Cecil County, Md., he moved to North Carolina around 1755. About 1759 he returned to Maryland but moved back to North Carolina in 1761. He soon became a spokesman for frontier rights and was a leader of the Regulators in North Carolina in the backwoods attack on Gov. William Tryon’s taxation policies. He was forced to flee to Pennsylvania in 1771. Settling in Somerset County, he served in the Pennsylvania legislature 1777, 1778, and 1790, where he was particularly interested in the development of the iron industry in Pennsylvania (MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 290). Johann David Schoepf encountered this frontier eccentric. “barefoot and dressed in dirty clothes,” on his journey west in 1783–84. After his flight from North Carolina, Schoepf observed, Husband “betook himself hither into the mountains, where under a changed name and wearing strange clothing, he contrived to avoid further persecution. . . . Instead of matters of state he concerns himself now with prophecies of which several have appeared in Goddard’s Maryland Calendar under the name of Hutrim Hutrim, or the Philosopher of the Alleghany. In one of these he

      had calculated the time of his death, but has already lived some years beyond the term” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:292–97). When the revolt against the excise erupted, Husband not suprisingly assumed a leading role.


   
   
   Robert Philson was a storekeeper in Berlin, Bedford County, Pa. Husband, Philson, and two other prisoners taken at approximately the same time were sent to Philadelphia for trial, and GW wrote Hamilton 31 Oct. that they “were safely lodged in this City on Wednesday afternoon” (DLC: Hamilton Papers).



   
   On his return to Philadelphia, GW apparently followed a route from Bedford to Chambersburg, from Chambersburg to York, and then to Lancaster, from which place he proceeded to Philadelphia. On Tuesday evening 21 Oct. he wrote Hamilton from “Hartley’s” (DLC:GW). This was William Hartley’s stone house, some four miles east of Bedford (MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 141). By 26 Oct. he had reached Wright’s ferry on the Susquehanna. From there he wrote Hamilton that “thus far I have proceeded without accident to man, horse or Carriage, altho’ the latter has had wherewith to try its goodness; especially in ascending the North Mountain from Skinners by a wrong road. . . . I rode yesterday afternoon thro’ the rain from York Town to this place, and got twice in the height of it hung, (and delayed by that means) on the rocks in the middle of the Susquehanna, but I did not feel half as much for my own situation as I did on acct. of the Troops on the Mountains, and of the effect the rain might have on the Roads through the glades” (DLC: Hamilton Papers). On 31 Oct. he wrote Hamilton from Philadelphia that “by pushing through the rain (which fell more or less on Saturday, Sunday and Monday) I arrived in this City before noon on Tuesday [28 Oct.]; without encountering any thing so unpleasant than the badness of the ways, after the rains had softened the earth and made them susceptible of deep impression of the Wheels” (DLC: Hamilton Papers).



   
   After GW’s departure from Bedford, the army, unruly and poorly disciplined, continued on the march to the Pittsburgh area and to Washington County, reaching the disaffected counties early in November, and by 17 Nov. Hamilton, who had accompanied the army, wrote GW that “the list of prisoners has been very considerably increased, probably to the amount of 150. . . . Subsequent intelligence shews that there is no regular assemblage of the fugitives where it is supposed—there are only small vagrant parties in that quarter affording no point of Attack. Every thing is urging on for the return of the troops” (DLC:GW). On 19 Nov., Hamilton wrote that “the army is generally in motion homeward” (DLC:GW). A regiment of infantry, with nine months’ enlistment, was raised by Lee to maintain order in the counties involved in the insurrection (Hamilton to GW, 8 Nov. 1794, NjP:De Coppet Collection). The insurgents’ trials dragged on through much of 1795 and most of the accused were acquitted for lack of evidence, GW issuing a proclamation 10 July pardoning most of those who were not sentenced or under indictment (PHi: Wallace Papers).



   
   In his Sixth Annual Address to Congress, 19 Nov. 1794, GW recapitulated the course the government had taken to suppress the insurrection and gave his own views as to its cause: “During the session of the year 1790, it was expedient to exercise the legislature power, granted by the constitution of the United States, ‘to lay and collect excises.’ In a majority of the States, scarcely an objection was heard to this mode of taxation. In some indeed, alarms were at first conceived; until they were banished by reason and

patriotism. In the four western counties of Pennsylvania, a prejudice, fostered and embittered by the artifice of men who labored for an ascendency over the will of others by the guidance of their passions, produced symptoms of riot and violence. It is well known, that Congress did not hesitate to examine the complaints which were presented; and to relieve them, as far as justice dictated, or general convenience would permit, But the impression, which this moderation made on the discontented, did not correspond, with what it deserved. The arts of delusion were no longer confined to the efforts of designing individuals. The very forbearance to press prosecutions was misinterpreted into a fear of urging the execution of the laws; and associations of men began to denounce threats against the officers employed. From a belief, that, by a more formal concert, their operation might be defeated; certain self-created societies assumed the tone of condemnation. Hence, while the greater part of Pennsylvania itself were conforming themselves to the acts of excise; a few counties were resolved to frustrate them. It was now perceived, that every expectation from the tenderness which had been hitherto pursued, was unavailing, and that further delay could only create an opinion of impotency or irresolution in the government. Legal process was, therefore, delivered to the Marshal, against rioters and delinquent distillers” (Gaz. of the U.S. [Philadelphia], 19 Nov. 1794).



